Citation Nr: 1643445	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  09-23 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on loss of use of the right hand.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1971. 

This appeal to the Board of Veterans' Appeals (Board) arose from June 2007 and April 2013 rating decisions. 

In June 2007, the RO, inter alia, denied the Veteran's claim for a rating in excess of 10 percent for status post right thumb dislocation and denied entitlement to SMC based on loss of use of the right hand.  In June 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2009. 

In October 2008, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.

In January 2011, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.  This hearing addressed, among other issues, the claim for an increased rating for status post right thumb dislocation and the claim for SMC based on loss of use of the right hand.

During the January 2011 hearing, the Veteran requested, and the undersigned granted, a 60-day abeyance period for submission of additional evidence in support of the claims.  The Veteran has submitted additional evidence to the Board, waiving initial RO consideration of the evidence.  The Board accepts the additionally-received evidence for inclusion in the record.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).
In April 2011, the Board expanded the appeal to include the matter of the Veteran's entitlement to a TDIU due to service-connected disabilities, consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009), as a component of the claim for increased rating for status post right thumb dislocation.  At that time, the Board adjudicated the increased rating claim and remanded the remaining SMC and TDIU claims on appeal for further development.

After accomplishing further action, the agency of original jurisdiction (AOJ) continued to deny the claim for SMC based on loss of use of the right hand (as reflected in supplemental SOCs (SSOC) dated in January 2013 and September 2015).

In April 2013, the RO denied entitlement to a TDIU.  The Veteran filed an NOD in May 2013 and an SOC was issued in July 2015.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2015.  

The Board's decision addressing the claim for SMC based on loss of use of the right hand is set forth below.  The claim for a TDIU is addressed in the remand following the order; this matter is being remanded to the AOJ to schedule the Veteran for a Board hearing.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  Collectively, competent, probative lay and medical evidence on the question of whether the Veteran's service-connected status post right thumb dislocation and radial sensory nerve neuritis results in loss of use of his right hand to the extent that acts like grasping and manipulation would be accomplished equally well by an amputation stump with prosthesis.
CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for SMC for loss of use of the right hand are met.  38 U.S.C.A. §§ 1114(k), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350(a)(2), 4.63 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Given the fully favorable disposition of the claim for SMC for loss of use of the right hand, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished.

The Veteran seeks SMC based upon loss of use of his right hand.  His service-connected right upper extremity disabilities include status post right thumb dislocation (rated 20 percent disabling) and radial sensory nerve neuritis (rated noncompensable) and he is right hand dominant.   

SMC is payable at a specified rate if a veteran, as the result of service-connected disability, has suffered the loss of use of a hand.  See 38 U.S.C.A. § 1114 (k); 38 C.F.R. §§ 3.350 (a)(2), 4.63.  Loss of use of a hand, for SMC purposes, is defined as the condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.  The determination will be made on the basis of actual remaining function of the hand, whether the acts of grasping, manipulation, etc. could be accomplished equally well by an amputation stump with prosthesis.  See 38 C.F.R. § 4.63.

The United States Court of Appeals for Veterans Claims (Court) has stated that "[t]he relevant inquiry concerning an SMC award is not whether amputation is warranted but whether the appellant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance."  The responsibility for determining loss of use lies with the adjudicator and not the examining physician.  Tucker v. West, 11 Vet. App. 369, 373 (1998) (citing 38 C.F.R. §§ 3.350 (a)(2), 4.63).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, the Veteran reported during a March 2007 VA examination that he experienced constant pain (2/10 in intensity) in the right wrist, index finger, and thumb and that he used a wrist splint which provided some symptom relief.  The pain increased to 5-10/10 in intensity approximately 20 to 30 times per day when he bumped his hand.  He was unable to write with his right hand and although he wrote one word during the examination while holding a pen between the third and fourth fingers of his right hand, this caused pain (2/10 in intensity) in the thumb, index finger, and wrist.  He was not able to grasp any type of object, push, pull, or turn a key with his right hand, he "avoid[ed] using the right hand at all," and he was learning to do things with his left hand.  Any movement of the right thumb caused pain (7-10/10 in intensity) in his thumb, index finger, and wrist and pain remained at 2/10 in intensity when the thumb was stationary.  Medication helped to relieve the pain when his hand was stationary, but there was no relief of pain with movement.  There was also tenderness, stiffness, and weakness of the right thumb, index finger, and wrist and the Veteran would drop objects.  He would sometimes try to lift a milk carton with the last 3 fingers of the right hand, but he was not able to hold anything with the thumb.

The Veteran further reported that he experienced constant numbness and tingling of the right thumb, index finger, and wrist.  Due to his symptoms, he had difficulty holding a washcloth or soap, using zippers and buttons, brushing his teeth, and combing his hair (which was impossible with the right hand).  He was unable to perform any type of home repair, hold a hammer or screwdriver, scrub a floor, or use a vacuum cleaner.  He had retired from his job due to his hand symptoms and he no longer engaged in any hobbies or sports.

Examination of the right wrist and hand revealed tenderness, painful and limited wrist and finger motion, slightly decreased strength and endurance of wrist motion with mild shaking, absent to diminished thumb sensation, and pain with palpation at the metacarpal joint of the thumb.  The Veteran also experienced a sharp shooting pain if the tip of the thumb was tapped.  He was able to make a fist with the fifth finger, ring finger, and long finger touching the palmar crease, but the index finger was 1 centimeter above the palmar crease.  He was able to touch the thumb to the fifth finger with no gap, but he had a great deal of difficulty and it took multiple tries.  Also, he was able to touch the thumb to the ring finger and long finger, but there were gaps.  He appeared to have shaking, pain, and great difficulty performing finger-to-finger testing.  Muscle strength in the fifth, ring, and long fingers was normal (5/5), but was 3/5 in the index finger and was 1/5-2/5 and very painful in the thumb.  The Veteran was diagnosed as having dislocation of the right thumb with residual pain radiating into the right index finger and wrist, neuropathy with numbness and tingling involving the right index finger, thumb, and wrist, and an old avulsion fracture of the ulnar styloid process.

An April 2007 statement from the Veteran and his June 2008 notice of disagreement indicate that he reported that his right thumb was "almost locked in position" and that he experienced significant pain in the thumb and nearby fingers and wrist anytime there was movement in the thumb.  Even without movement of the thumb, there was constant mild to moderate throbbing pain in the thumb and nearby fingers and wrist.  There was "almost no strength" in the right thumb due to extreme pain when trying to close the thumb around an object or make a fist.  As a result of such symptoms, he was unable to lift simple objects (e.g., a milk carton), turn a key or door knob, zip zippers, button shirts, pull on socks, tie shoelaces, brush his teeth, handle a wash cloth, write, type, or shake hands using his right hand and he was no longer able to engage in any sports.  Any mobility of his right thumb resulted in "extreme pain and total loss of function."  Therefore, he had to perform most tasks with his non-dominant left hand and used a hand/wrist brace on his right hand.

A July 2008 examination report from Greater Pittsburgh Orthopaedic Associates documents a report of right thumb pain that was present when the thumb was at rest and would wake the Veteran up from sleep.  He "essentially [could not] use his hand because of the pain."  Examination revealed that there was approximately 30 degrees of metacarpophalangeal joint motion with crepitus and grinding and a "great deal of pain and instability" with stressing of the ulnar and radial collateral ligament.  The Veteran was diagnosed as having arthritic changes primarily at the metacarpophalangeal joint.  The physician who conducted the examination indicated that this disability was "severely limiting to [the Veteran] and essentially render[ed] his right arm useless because of the pain."

The Veteran reported in an August 2008 statement and during the October 2008 DRO hearing that he experienced right thumb swelling and excruciating pain when any pressure was applied to his thumb in conjunction with opposing fingers.  As a result, there was "almost total dysfunction of [his] right hand."  He was unable to participate in sports, grasp with his right hand, type, or "do much of anything" with the right hand.

In an October 2008 letter, M.E. Hospodar, M.D. reported that the Veteran experienced pain when trying to oppose his right thumb and the next finger.  The pain was on the extensor surface of the thumb into the wrist, was "quite severe such that he [could not] really use that right hand," and impacted his daily activities.  An examination of the Veteran's right hand revealed a tremendous amount of pain with movement of the thumb.

During a June 2009 VA examination, the Veteran reported that he experienced a sharp stabbing pain in his right thumb on a daily basis.  The pain was generally 3/10 in severity with medication use, but would increase to 10/10 in severity with just a slight bump of the thumb.  There was also a burning pain and numbness in the second and third fingers and wrist.  The thumb, wrist, and finger symptoms were "flared at all times due to [the] increasing waxing and waning of pain" and the Veteran had become so fearful of causing pain that he rarely moved the right hand at all and constantly wore a brace to protect the hand.

Moreover, as a result of the right hand symptoms, the Veteran was unable to write more than his name (which itself was illegible) due to increased right hand pain.  His hand disability severely affected his activities of daily living in that his wife had to help him button his shirts and occasionally help him with putting on his socks and shoes.  He was generally able to put on his pants, but he sometimes needed help with the zipper.  He adapted to using his left hand as much as possible, but was not ambidextrous.  He was able to bathe himself, brush his teeth, eat, and tend to the needs of nature with his left hand.  Moreover, he was unable to turn a door knob with his right hand, he experienced difficulty driving because he was unable to put keys in his car ignition and turn the steering wheel with the right hand, he was unable to help with laundry and other household tasks, and he was unable to participate in various recreational activities.  All of his decreased strength and dexterity was due to pain.

Examination revealed that the Veteran was very guarded regarding any palpitation of the right hand due to fear of pain.  Slight palpitation caused him to jerk and pull back.  There was some atrophy of the thenar area, handgrip was only accomplished by pulling in the four fingers with 4/5 strength, and the Veteran did not pull in the thumb at all.  He was not able to approximate the thumb to any fingers, the space between all fingers was approximately 3 1/2 inches, and he was not able to grab and hold a piece of paper.  Finger strength ranged from 2/5 to 5/5 in the 2nd  through 5th fingers, but thumb strength was 0/5 as the Veteran did not exert any pressure.  Also, there were decreased ranges of wrist motion and decreased sensation of the thumb and 1st, 2nd, and 3rd fingers.  Diagnoses of traumatic dislocation of the thumb, degenerative joint disease of the right thumb, and radial sensory nerve neuritis were provided.

During the January 2011 Board hearing, the Veteran reported that he was unable to perform any activities which put pressure on his right thumb.  For instance, he was unable to turn keys or door knobs, grab zippers, lift a milk carton, or tear paper in half.  He was not able to bring his thumb to the palm of his hand.  Although he was able to move the thumb a little when he took off his brace, there was a problem with any movement because the pain was excruciating.  Therefore, there was a total inability to put any pressure against the thumb or to grasp anything.

The report of a VA hand examination dated in July 2011 reflects that the Veteran reported that he experienced sharp pain with any attempted motion of his right thumb.  He was basically unable to use the hand in any activities of daily living and just held it in place.  He was unable to grasp or use the hand due to the thumb pain.  Examination revealed that the Veteran's thumb sat at approximately 30 degrees of flexion, had essentially no movement, and was basically ankylosed.  Any attempt to move the thumb resulted in excruciating pain and the examiner did not attempt to move the thumb  The Veteran was diagnosed as having right thumb metacarpophalangeal arthritis, status post thumb dislocation and right dorsoradial sensory nerve neuritis.

The physician who conducted the July 2011 examination opined that secondary to the arthritis in the metacarpophalangeal joint, the Veteran "indeed lost use of his hand because he [could not] really grip anything."  He was able to use his fingers, but anything that moved his thumb caused significant pain.  The physician disagreed, however, that the Veteran would be better served with an amputation because if he underwent a metacarpophalageal joint fusion (which had been recommended multiple times by multiple hand surgeons), he would have a great improvement of his pain and it would probably give him back some use of his hand.

In December 2011, a VA physician reviewed the Veteran's claims file and opined that he would not be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.  He reasoned that the Veteran's loss of function was that he primarily had pain in the metacarpophalangeal joint and that he could not manipulate the joint.  This made it so that he lost the ability to grasp things with his right hand.  He did, however, still have sensation in his remaining fingers and received proprioceptive feedback which can aid with balance from the right hand.  If he were to have a below-the-elbow amputation, he would lose all of his residual function in the hand.  Although rudimentary grasping might be replaced with a prosthesis, he would lose all sensation, proprioceptive feedback, and the ability to perform fine manipulations with his fingers.

The physician further explained that the Veteran had expressed concerns that it was recommended that metacarpophalangeal joint fusion be performed and he did not wish to undergo this procedure because there was no guarantee that it would completely resolve his pain.  The same was true, however, with the performance of an amputation.  All upper extremity surgeries come with the risk that after an amputation, a person may suffer from phantom limb pain, residual nerve pain, and complex regional pain syndrome.  Given his dorsal radial sensory nerve irritation with unclear etiology, it was possible that the Veteran was at an increased risk for these types of pain syndromes should an amputation be performed, in which large nerves would be cut during the procedure.  Given all of these facts, the Veteran would not be equally well served by an amputation stump at the site of election below the elbow on the right arm with use of a suitable prosthetic appliance.

The reports of March 2013 VA hand and neurological examinations indicate that the Veteran was unable to write using his thumb as a grasping digit.  He wrote illegibly and this resulted in increases in pain and flares of abnormal numbness and sensation.  His wife had to help him button shirts, tie shoelaces, and zipper his pants.  He attempted to use his non dominant left hand, but he was not able to master this skill to the point of becoming ambidextrous.  He used his left hand to brush his teeth, put on his pants, turn keys and doors, grasp the steering wheel, open and close doors, and lift and grasp objects.  He was able to use his right index, middle, ring, and little fingers to push or touch an object.  He continuously wore a hand thumb splint to protect his thumb from being knocked or hit, which caused pain.  He experienced severe shooting pains in the thumb if it was moved in any direction and there was abnormal sensation of the index and middle fingers.

The physician who conducted the examination indicated that although the Veteran reported chronic splint usage and no motion of his hand or thumb, he had equal muscle bulk of the thenar muscle and the anterior muscles of the right hand.  The hands were symmetrical in appearance, the hands and thumb appeared equal and normal in size, and there was no muscle atrophy.  Also, the Veteran was leafing through personal paperwork during the examination and when distracted from his thumb, he used the thumb in a pinching manner to lightly pinch the papers using the thumb and index finger.  He continued to speak with the same tone and spoke calmly with no cited pain, wincing of pain, or abnormal sensation expressed verbally.  The thumb was able to function and touch using a grasping motion of the papers.

Examination revealed painful and limited motion of the right thumb, index finger, and long finger, with a gap of less than one inch between the thumb pad and fingers and between the index and long fingers and the proximal transverse crease of the palm.  Right hand grip strength was 0-1/5, right pinch (thumb to index finger) strength was absent (0/5), and hand/finger sensation was decreased.  Overall, there was moderate incomplete paralysis of the right radial nerve.  The examiner who conducted the examinations indicated that there was no functional impairment of the right hand such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis, however no explanation or rationale for this opinion was provided.  The Veteran was diagnosed as having dislocation impact injury, right thumb fracture, traumatic arthritis of the right thumb metacarpal joint, and right hand radial sensory nerve neuritis.

The Veteran reported in a statement received by VA in April 2013 that although he reportedly leafed through papers during the March 2013 VA examination using his index finger and thumb in a light pinching manner without expressing pain, he was asked to perform this exercise while wearing his splint by the examiner.  He moistened the pad of his index finger and leafed through a couple of pages.  His thumb was splinted and never moved, but pages may have touched his thumb and the examiner may have viewed this as light pinching.  Even if the examiner's observation was accurate, it was "hardly any function at all" and the activity was nothing to induce pain, especially while wearing a splint that completely stabilized the thumb.

In light of the above evidence, the Board acknowledges that while some function remains in the Veteran's right hand, the evidence is at least in relative equipoise as to whether his service-connected status post right thumb dislocation and radial sensory nerve neuritis results in loss of use of his right hand such that acts like grasping and manipulation would be accomplished equally well by an amputation stump with prosthesis.  He has consistently reported severe right hand and finger pain, numbness and tingling in his hand and fingers, an inability to write and grasp and manipulate objects with his right hand, and significant impairments of his activities of daily living due to his right hand limitations.  Examinations have revealed objective evidence of painful and limited motion of the right hand and fingers, decreased sensation, impaired muscle strength/hand grip (which has sometimes been found to be absent), and muscle atrophy of the thenar area.  The physician who conducted the July 2008 examination at Greater Pittsburgh Orthopaedic Associates indicated that the Veteran's right hand disability was "severely limiting" and "essentially render[ed] his right arm useless because of the pain."  Dr. Hospodar reported in his October 2008 letter that the Veteran's right hand pain was "quite severe such that he [could not] really use that right hand."  Also, the physician who conducted the July 2011 VA examination opined that the Veteran "indeed lost use of his hand because he [could not] really grip anything."  He was able to use his fingers, but anything that moved his thumb caused significant pain.  

Despite the fact that the July 2011 VA examiner indicated that the Veteran would not be "better served" by an amputation because other surgery could potentially alleviate his hand symptoms, the Board nonetheless finds that the Veteran has lost significant function of his right hand such that he would be "equally well served" by an amputation with prosthesis.  The December 2011 VA physician opined that the Veteran would not be equally well served by an amputation with prosthesis because, among other things, he still had sensation in his fingers other than the thumb and an amputation would result in a loss of sensation and the ability to perform fine manipulations with his fingers.  Impaired sensation has not been limited to the Veteran's thumb, however, and the evidence reflects that he already generally lacks the ability to perform fine manipulations with his right hand.  The remaining medical opinions which indicate that there was no functional impairment of the right hand such that no effective function remained other than that which would be equally well served by an amputation with prosthesis are not accompanied by explanations or rationales and are of little probative value.  

In sum, after considering the competent, credible, and probative lay and medical evidence of record, the Board finds that, collectively, such evidence indicates that the Veteran's service-connected status post right thumb dislocation and radial sensory nerve neuritis results in loss of use of his right hand to the extent that acts like grasping and manipulation would be accomplished equally well by an amputation stump with prosthesis.  Given this, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the criteria for SMC based on loss of use of the right hand are met.


ORDER

SMC based on loss of use of the right hand is granted, subject to the legal authority governing the payment of VA compensation.


REMAND

With respect to the issue of entitlement to a TDIU, the Veteran and his representative have requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).   See September 2015 substantive appeal (VA Form 9) and June 2016 statement.  As no hearing on the TDIU claim has been conducted, and there is no indication that the request for such a hearing has been withdrawn, there remains outstanding a request for a Board hearing in connection with the TDIU claim .

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  Because the RO schedules Board hearings conducted at the RO, a remand of this matter to the RO is required to schedule the Veteran for the requested hearing.

Accordingly, this matter is hereby REMANDED for the following action:

Schedule the Veteran for a Board hearing in accordance with his request, notifying him and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2015).

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
 action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


